Citation Nr: 1135553	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  07-36 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected gastrointestinal symptoms and irritable bowel syndrome (IBS).

2.  Entitlement to service connection for migraine headaches as due to an undiagnosed illness.

3.  Entitlement to service connection for stabbing muscle pains and random twitching and joint pain and stiffness as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel
INTRODUCTION

The Veteran had unverified active duty service from September 1984 to July 1987, and verified active duty service from September 1988 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 RO decision, which granted service connection for gastrointestinal symptoms and IBS, assigning an evaluation of 10 percent, effective October 24, 2005; and denied service connection for migraine headaches, and stabbing muscle pains and random twitching and joint pain and stiffness.  

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  In this case, however, while the Veteran indicated in his March 2007 notice of disagreement (NOD) that his gastrointestinal symptoms and IBS severely interfere with his ability to perform his job as a cable installer, he has not specifically indicated that he is unemployed or completely unemployable as result of his service-connected gastrointestinal symptoms and IBS.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected gastrointestinal symptoms and IBS prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.

Additionally, the Board notes that a statement of the case (SOC) was issued in June 2006 with regard to a claim for an increased evaluation for a service-connected bilateral knee disability and a claim for entitlement to service connection for congenital scoliosis of the thoracic and lumbar spine.  However, as the Veteran did not submit a timely substantive appeal with regard to these issues, these claims are not currently on appeal before the Board. 

The issue of entitlement to service connection for migraine headaches as due to an undiagnosed illness is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected gastrointestinal symptoms and IBS is manifested by diarrhea with complaints of more or less constant abdominal distress.

2.  The Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.

3.  The most probative evidence of record suggests that the Veteran's stabbing muscle pains and random twitching and joint pain and stiffness could be attributed to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, but no more, for service-connected gastrointestinal symptoms and IBS have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7319 (2010).

2.  The Veteran's stabbing muscle pains and random twitching and joint pain and stiffness may be presumed to be related to his period of service in the Southwest Asia theater of operations.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for stabbing muscle pains and random twitching and joint pain and stiffness, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for an increased rating for gastrointestinal symptoms and IBS, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in August 2006 and April 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the August 2006 letter described how appropriate disability ratings and effective dates were assigned.  

Furthermore, for initial rating claims or claims for an earlier effective date, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a NOD with the rating or the effective date of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's relevant private and VA medical records are in the file, as well as his service treatment records from his second period of active duty service.  The Board acknowledges that, as will be discussed below, the claims file does not contain service treatment records from the Veteran's first period of active duty service (September 1984 to July 1987).  However, as the Veteran's claim regarding his gastrointestinal symptoms and IBS is a claim for an increased rating, these records would not be relevant to this claim.  Pertinent evidence to this claim would include any evidence addressing the current severity of this disability or the severity of this disability in recent years, not in-service evidence from approximately 24 years ago.  Therefore, all records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.
With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with an examination for his service-connected gastrointestinal symptoms and IBS in November 2006.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected gastrointestinal symptoms and IBS since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the claims file medical records and thoroughly interviewed and examined the Veteran.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Thus, the Board concludes that the examination in this case is adequate upon which to base a decision with regard to this claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the present case, the Veteran has contended that he suffers from disabilities that are a manifestation of an undiagnosed illness resulting from his service in the Persian Gulf region.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he/she last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

In November 2001, VA issued an interim final rule which amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive period from December 2001 to December 2006.  This interim rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms", as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service- connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or other dermatological signs or symptoms" and "(3) Headache."  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period has been extended to December 31, 2011.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a) (2010); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a) (2010).  "'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical, indicators that are capable of independent verification."  38 C.F.R. 3.317(a)(2) (2010); Neumann, supra.  Thus, although medical evidence of signs or symptoms is clearly not required to grant a claim, the regulation does require that there be some objective, independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2010).  The Veteran's DD 214 Form reflects that he was awarded the Southwest Asia Service Medal and the Kuwait Liberation Medal.  As such, he is considered a Persian Gulf Veteran for purposes of 38 C.F.R. § 3.317.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 10 percent for service-connected gastrointestinal symptoms and IBS.

In a January 2007 rating decision, the RO granted service connection for gastrointestinal symptoms and IBS and assigned an evaluation of 10 percent, effective October 24, 2005, under Diagnostic Codes 8873-7319.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  In this case, the "88" designation is simply used to track disabilities related to the Gulf War.  M21-1R, Part IV, Subpart ii, 2.D.16.  The Veteran is seeking an increased rating. 

Under Diagnostic Code 7319, a 0 percent evaluation is assigned for symptoms that are mild; disturbances of bowel function with occasional episodes of abdominal distress.  A rating of 10 percent is assigned for symptoms that are moderate; frequent episodes of bowel disturbance with abdominal distress.  A rating of 30 percent is assigned for symptoms that are severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2010).  
The Board notes that the Veteran underwent a VA examination for his 
gastrointestinal symptoms and IBS in November 2006.  The examiner reviewed the claims file.  At this examination, the Veteran reported that he was in the Gulf for about 7 months (Kuwait and Iraq) from 1990 to 19991 while he was in active service.  The Veteran has reported that he has been having abdominal cramps and watery loose stools since 1991 after he returned from the Gulf.  The Veteran reported that he has been getting 3 to 4 watery loose stools (small to moderate quantity) on and off since 1991 on an average of once a month.  There symptoms usually last about a few weeks.  His last diarrhea started about one week ago.  The above symptoms are followed by hard stools for a few days, and the diarrhea recurs again.  The Veteran reported that he gets abdominal cramps on and off, especially during the above diarrhea periods.  The Veteran reported that he is not taking any specific medications for his abdominal symptoms and diarrhea.  Recently, during 2006, he was seen by a doctor and was told that he has IBS.  The Veteran did not  undergo any bowel or colon surgeries.  There is no blood in his stools.  He denied any helminthiasis.  His appetite is normal, and he has been gaining weight for the last few years.  In the last one year, he gained about 10 pounds.  He denied any chronic pancreatic or gallbladder problems.  He did not undergo any colonoscopy.  He denied any chronic pain in his abdomen.  He has no nausea, vomiting, peptic ulcer disease, GI bleeding, or chronic pancreatitis.  Upon physical examination, the Veteran was noted as being in no acute distress and having no obvious nutritional deficiencies.  The abdomen was noted as being flabby, soft, and nontender.  No hepatosplenomegaly was noted.  No masses were felt, and there were no ascites.  Bowel sounds were normally heard.  The examiner concluded by diagnosing the Veteran with IBS by history since 1991, which is at least as likely as not related to undiagnosed Gulf War medical conditions.   

The Board has also reviewed the relevant VA and private treatment records relating to the Veteran's gastrointestinal symptoms and IBS.  In a February 2005 VA treatment record, the Veteran denied gastrointestinal problems.  In a February 2006 private medical record from Detroit Medical Center, the Veteran complained of lower abdominal pain.  In an April 2006 private medical record from Ascending Home Physicians, the Veteran complained of diarrhea 3 to 5 times per day and was diagnosed with chronic diarrhea.  
Additionally, in evaluating the severity of the Veteran's symptoms associated with his IBS, the Board has considered the Veteran's lay assertions as well.  Specifically, the Veteran indicated in his March 2007 NOD that he suffers from both diarrhea and constipation constantly.  He indicated that he is in extreme pain nearly every day and must find a bathroom frequently.  He asserted that this severely interferes with his ability to perform his job as a cable installer. 

In order to meet the criteria for a 30 percent evaluation under Diagnostic Code 7319, the Veteran's service-connected gastrointestinal symptoms and IBS must manifest with symptoms that are severe; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  As noted above, at the November 2006 VA examination, the Veteran reported having abdominal cramps and watery loose stools since 1991.  He reported getting 3 to 4 watery loose stools (small to moderate quantity) on and off since 1991 on an average of once a month.  There symptoms usually last about a few weeks.  The Veteran reported that he gets abdominal cramps on and off, especially during the above diarrhea periods.  Moreover, the Veteran reported in his March 2007 NOD that he suffers from both diarrhea and constipation constantly and indicated that he is in extreme pain nearly every day and must find a bathroom frequently.

The Board notes that the Veteran is competent to give evidence about what he has physically experienced, for example, pain and other sensory symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Therefore, the Board finds that the Veteran is competent to report that he suffers pain nearly every day and suffers from diarrhea and constipation.  

Therefore, as the medical evidence of record reflects that the Veteran has complained of and sought treatment for diarrhea, and he has reported that he suffers extreme pain nearly every day, an observation that he is competent to report, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the evaluation assigned to his service-connected gastrointestinal symptoms and IBS should be increased to 30 percent.  

As this is the maximum evaluation allowed under Diagnostic Code 7319, an evaluation in excess of 30 percent cannot be awarded under Diagnostic Code 7319.     

Additionally, the Board has reviewed the remaining diagnostic codes relating to disabilities or diseases of the digestive system, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.114 (2010).  In light of the symptoms and manifestations of his service-connected disability as shown by both the medical evidence and his lay statements, the Board finds that the Veteran is most appropriately rated under Diagnostic Code 7319. 

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected gastrointestinal symptoms and IBS is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the evidence supports an initial increased rating of 30 percent, but that the preponderance of the evidence is against the claim for a rating higher than 30 percent.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

2.  Entitlement to service connection for stabbing muscle pains and random twitching and joint pain and stiffness as due to an undiagnosed illness. 

The Veteran has contended that he has stabbing muscle pains and random twitching and joint pain and stiffness due to an undiagnosed illness stemming from his service in Southwest Asia.  

A review of the service treatment records reveals no complaints, treatments, or diagnoses of stabbing muscle pains and random twitching and joint stiffness.  The Board notes that the Veteran's service treatment records do document some complaints of joint pain during service related to the knees, neck, back, leg, and ankle.  However, these complaints appear to be primarily related to specific injuries he suffered in service or to specific disabilities, such as scoliosis.    

The Veteran  underwent a VA examination in November 2006.  The examiner reviewed the Veteran's claims file medical records and noted that this examination was mainly for undiagnosed illnesses, such as muscle pain, twitching, joint pain, and stiffness.  At this examination, the Veteran reported chronic intermittent diffuse joint, body and muscle pains for the last 3 to 4 years.  He stated that he gets the above episodes on an average of 2 to 3 times a week, and each time it lasts a few minutes.  The last episode was about one day ago.  He is not taking any specific medications, and the symptoms are slow in onset.  He has no fever and lymphadenopathy.  His history is not suggestive of mononucleosis, nonexudative pharyngitis, tuberculosis, diabetes mellitus, thyroid disorder, sexually transmitted disease, HIV, Hodgkin's disease, or hepatitis C infection.  The Veteran gives a history of muscle twitching almost daily, about 2 to 3 times per day.  Usually, the twitching lasts about 2 to 3 minutes and subsides.  He is not taking any specific medications for muscle twitching or the above diffuse body, joint, and muscle pains.  The Veteran stated that the twitching can occur anywhere in the upper or lower extremities.  The Veteran reported that he is not seeing any doctor for the above pains and twitching, and no diagnosis has been made so far.  Upon examination, the examiner noted no swelling, tenderness, redness, or warmth of the joints.  There is no gross wasting of muscles around the joints.  The examiner noted that he did not observe any muscle twitching or spasms during the examination.  Muscle power is normal.  There is no atrophy of the muscles.  No focal neurological signs were elicited.  The examiner concluded by diagnosing the Veteran with chronic intermittent diffuse body, muscle, and joint pains, muscle twitching and fatigue of unknown etiology for the last 3 to 4 years by history.  The examiner indicated that this is not likely related to his Gulf War service (1990 and 1991).  

The Board has also reviewed the private and VA medical records in the claims file.  Specifically, in an April 2006 private medical record from Ascending Home Physicians, the Veteran complained of muscle pain and joint twitching since his return from the Gulf War in 1992.  The examiner indicated that he suspected the Veteran had Gulf War Syndrome. 

Based on the foregoing, the Board finds that service connection is warranted on a presumptive basis under 38 C.F.R. § 3.317 for the Veteran's complaints of stabbing muscle pains and random twitching and joint pain and stiffness.  As noted above, the Veteran is a Persian Gulf Veteran.  The November 2006 VA examiner noted the Veteran as having chronic intermittent diffuse body, muscle, and joint pains, muscle twitching and fatigue of unknown etiology.  The examiner was not able to assign a specific diagnosis of a disability for these complaints, nor could the examiner provide an etiology for these complaints.  The claims file contains no medical evidence providing a diagnosis or etiology for these complaints.  There is no affirmative evidence that relates the Veteran's complaints of stabbing muscle pains and random twitching and joint pain and stiffness to another cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) (2010).  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board will grant service connection for the Veteran's claim for service connection for stabbing muscle pains and random twitching and joint pain and stiffness on a presumptive basis under 38 C.F.R. § 3.317.

In granting this appeal, the Board has considered the November 2006 VA examiner's opinion that the Veteran's complaints are not likely related to Gulf War service.  However, the Board finds no rationale was offered for this opinion.  Furthermore, the question under 38 C.F.R. § 3.317 is not whether the Veteran's complaints can be attributed to his Gulf War service; rather, the question is whether his complaints cannot be attributed to a known clinical diagnosis.  As discussed above, the Veteran meets the criteria for presumptive service connection under 38 C.F.R. § 3.317 for stabbing muscle pains and random twitching and joint pain and stiffness as due to an undiagnosed illness, and, as such, service connection will be granted for this claimed disability. 


ORDER

Entitlement to an evaluation of 30 percent for service-connected gastrointestinal symptoms and IBS is granted, subject to the laws and regulations governing the award of compensation.

Entitlement to service connection for stabbing muscle pains and random twitching and joint pain and stiffness as due to an undiagnosed illness is granted, subject to the laws and regulations governing the award of compensation.


REMAND

The Veteran is seeking entitlement to service connection for migraine headaches due to an undiagnosed illness stemming from his service in Southwest Asia.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, as noted above, the Veteran appears to have 2 periods of active duty service.  The claims file contains a copy of the Veteran's DD-214 form for the period of September 1988 to September 1992.  The claims file also contains service treatment records from this period.  With regard to the Veteran's first period of unverified active duty service from September 1984 to July 1987, the claims file does not contain a DD-214 Form or service treatment records from this period.  

Therefore, the Board finds that a search must be conducted to locate any and all service treatment records for all periods of the Veteran's active duty service, to specifically include his first period of unverified active duty service from September 1984 to July 1987.  If no service treatment records can be located for his first period of unverified active duty service from September 1984 to July 1987, a Formal Finding of Unavailability of these records must be associated with the claims file.  The RO should also locate the Veteran's DD-214 form for this period of service and associate it with the claims file.  

Additionally, as this issue is already being remanded, the RO should take this opportunity to obtain and associate with the claims file any pertinent VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate action to locate any and all service treatment records for all of the Veteran's periods of active duty service, to specifically include his first period of unverified active duty service from September 1984 to July 1987.  If no service treatment records can be located, a Formal Finding of Unavailability of these records must be associated with the claims file.  

2. Obtain the Veteran's DD-214 Form from his first period of unverified active duty service from September 1984 to July 1987.
3. Obtain and associate with the claims file any pertinent VA treatment records that have not yet been associated with the claims file.

4. Upon completion of the aforementioned development, conduct any and all additional development that the RO deems necessary based on any new information or evidence obtained.

5. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, he and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


